COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 July 16, 2015
                              No. 10-15-00199-CV
                                WILLIAM WINDSOR
                                      v.
                            JOEYISALITTLEKID, ET AL
                                       
                                       
                        From the 378[th] District Court
                              Ellis County, Texas
                             Trial Court No. 88611
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that William M. Windsor has failed to comply with a court order or a notice from the clerk requiring a response or other action within a specified time, it is the judgment of this Court that the appeal is dismissed.
	It is further ordered that appellees are awarded judgment against William M. Windsor for appellees' appellate costs that were paid, if any, by appellees; and all unpaid appellate court cost, if any, is taxed against William M. Windsor.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk